Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 and 12-21 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mathematical concepts” without significantly more. 
	The claims recite:
		perform a task of the information service
		prediction or inference
		generate a first output
		intelligent entity
		input
		instantiated 
		information service infrastructure
		sending
		output
		chaining configuration

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method for providing an information service, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

deploying a plurality of service components in an information service infrastructure to perform a task of the information service, each of the service components representing a discrete functional software or hardware component that performs a portion of the task;

performing prediction or inference to generate a first output by a first intelligent entity of a plurality of intelligent entities by processing an input from at least one of the service components, the intelligent entities instantiated on a cloud server and the information service infrastructure including at least an edge device connected to the cloud server over a network;

sending, via an intelligent element framework, the first output to a second intelligent entity of the plurality of intelligent entities according to a chaining configuration of the plurality of intelligent entities;

performing, by the second intelligent entity, prediction or inference to generate a second output by processing at least on the first output; and

sending the second output to the cloud server to reallocate resources to the service components.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) An information service infrastructure
	(2) A service component
	(3) An edge device
	(4) A cloud server
	(5) A network
	(6) An intelligent element framework
	(7) A processing
	(8) A target system

	An “information service infrastructure” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0029] A client device, also known as user equipment (UE) or customer premise equipment (CPE), is a type of computing device 130 that is operated by a user and can communicate data via the network 180. The client device is typically installed in a user's premise or carried by the user. The client device may provide information services or present information via a graphical user interface on a display of the client device, in some embodiments. Example client devices include conventional computer systems such as a desktop or laptop computer, a mobile telephone, a smartphone, tablet, or wearable device, among others.

This “information service infrastructure” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “service component” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0058] FIG. 9 is a flow chart illustrating a process 900 for providing information service using intelligent entities 120, according to one embodiment. The intelligent element framework 110 deploys management components 910 (e.g., service components) in an information service19 
infrastructure to perform a task of the information service. Each management component is associated with an intelligent entity 120 configured to perform, using a machine learning algorithm, prediction or inference associated with a portion of the task handled by the management component.

	Applicant seeks to overcome the prior rejections by renaming “management components” as “service components”. However, Applicant’s paragraph [0058] shows that the claimed “service component is merely a subtype of “management component”. Further, Applicant’s paragraph [0026] recites:

[0026]    A service component of an information service refers to a discrete functional software or hardware component in a computing device that operate in conjunction with at least one other service component to provide the information service. Further, service components may be customized to a given type of information services. As examples, different service components may provide different functionalities including load balancing, data anonymization, data aggregation, data transformation (e.g., reformatting or conversions), alarming, threshold detection, pattern recognition (e.g., speech, video, image, etc.), remote control, encryption, authentication, authorization, rating, accounting, billing, routing, enrichment, trending, prediction, reporting, home automation, among others.

	Applicant’s paragraph [0026] clearly shows that the claimed “service component” is a generic, unspecified software or hardware component.
	This “service component” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “edge device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0031] An edge device is a type of computing device 130 having resources to host at least one service component of an information service and also function as an access point to a network for providing the information service. The resources in the edge device can be either hardware or software that are configurable based on a command received from an external source (e.g., an orchestrator 140). Example edge devices may include micro data centers, edge routers, provider edge routers, aggregation routers, customer premise equipment (CPE), set-top boxes, cloudlets, fog nodes, wireless access points, wireless base stations, Long Term Evolution (LTE) protocol nodes such as an Evolved Node B, cable modems, DSL modems, optical termination points, reconfigurable optical add-drop multiplexer (ROADM), road side units, onboard computers, connected vehicles, satellite receivers, ground stations, digital subscriber line access multiplexer (DSLAM), switches, cable modem termination system (CMTS), broadband gateways, among others.

	Further, Applicant’s Specification recites the following regarding “computing devices”.

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

This “edge device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cloud server” is a broad term which is described at a high level and is quite well known, understood, and conventional. The Berkheimer art of García, The Evolution of the Cloud: The Work, Progress and Outlook of Cloud Infrastructure, Masters Thesis, Massachusetts Institute of Technology, 2015, pp. 1-62 recites:

1 Overview of the Cloud

The precise origin of the term cloud computing is not clear, however, it was born through the practice of drawing network systems using clouds diagrams to denote computing, storage and networking systems. Even though the term only became popular around 2008, the theory has been in practice since the first mainframe systems in the 1960s and 1970s with time-sharing computing.

This “cloud server” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “network” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The network 180 includes any combination of local area networks (LAN), wide area networks (WAN), wired or wireless networks, private networks, or virtual private networks, among other types of networks. The network 180 may communicate data in a control plane as well as a user plane. Data transmitted over the control plane include signal traffic such as control packets between routers in the network 180. Data transmitted over the user plane (also known as the data plane, forwarding plane, carrier plane, or bearer plane) include user traffic through routers to computing devices 130 of the network 180 such as client devices. In one embodiment, the orchestrators 140 receive resource tracking information from computing devices 130 via the control plane, and allocate user plane resources for service components to resources of the computing devices 130.

This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “intelligent element framework” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0021] An intelligent entity 120 (also referred to herein as "IE") is software, hardware, firmware or a combination thereof that performs tasks using automation functions such as artificial intelligence or machine learning algorithms, e.g., supervised learning, unsupervised learning, or reinforcement learning mechanisms. In some embodiments, an intelligent entity 120 is trained to perform a specific sets of tasks or portions of tasks, e.g., predication or inference, resource management, network control, communication, policy, etc. For example, different intelligent entities 120 are trained using different sets of features. Accordingly, intelligent entities 120 may be customized for different applications of information services. Intelligent entities 120 may generate an output that is sent to another intelligent entity 120 or a target system for an information service. Intelligent entities 120 may exchange data elements having a value, timestamp, and metadata (e.g., to identify a source or destination of a data element). In addition, intelligent entities 120 may discover capabilities of other intelligent entities 120.

Further, Applicant’s specification recites:

[0054] The User Activity IE predicts user activity 820, e.g., using social media information or historical user movement. The User Activity IE may also use a model trained using one or more features to generate predictions of user activity. The model used by the User Activity IE may be different than a model used by the Traffic IE. Generally, intelligent entities 120 may use different models from each other, models trained with different training data, or models trained using different machine learning algorithms. The User Activity IE may predict user activity such as usage levels of computing devices 130, periods of time with relatively greater or less traffic on a network, locations to which users are likely to travel, or aggregate activity from a population of users.

This “intelligent element framework” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “target system” is a broad term which is described at a high level and includes general purpose computers. Note also that the claimed “target system” is not an operational component of the claimed invention. The claimed invention merely sends the output to the “target system”. There is no disclosure that anything is ever done with that data and there is no teaching of what the structure of the “target system” actually is. It could be a nonfunctional stub circuit or just a hammer, for all anyone knows. It is merely nonfunctional descriptive data. Applicant’s Specification recites:

[0063] The steps of the process as described in FIG. 9 are merely illustrative. For example, the intelligent element framework 110 may deploy management components to additional intelligent entities 120 and repeat the steps 920-940 any number of times to generate outputs based on prediction or inferences by the additional intelligent entities 120. In an embodiment, a third intelligent entity 120 performs prediction or inference to generate a third output simultaneously with generation of the first output or the second output. The intelligent element framework 110 may send the third output to the target systems to provide the information service.

This “target system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) An information service infrastructure
	(2) A service component
	(3) An edge device
	(4) A cloud server
	(5) A network
	(6) An intelligent element framework
	(7) A processing
	(8) A target system

	An “information service infrastructure” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0029] A client device, also known as user equipment (UE) or customer premise equipment (CPE), is a type of computing device 130 that is operated by a user and can communicate data via the network 180. The client device is typically installed in a user's premise or carried by the user. The client device may provide information services or present information via a graphical user interface on a display of the client device, in some embodiments. Example client devices include conventional computer systems such as a desktop or laptop computer, a mobile telephone, a smartphone, tablet, or wearable device, among others.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “service component” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0058] FIG. 9 is a flow chart illustrating a process 900 for providing information service using intelligent entities 120, according to one embodiment. The intelligent element framework 110 deploys management components 910 (e.g., service components) in an information service19 
infrastructure to perform a task of the information service. Each management component is associated with an intelligent entity 120 configured to perform, using a machine learning algorithm, prediction or inference associated with a portion of the task handled by the management component.

	Applicant seeks to overcome the prior rejections by renaming “management components” as “service components”. However, Applicant’s paragraph [0058] shows that the claimed “service component is merely a subtype of “management component”. Further, Applicant’s paragraph [0026] recites:

[0026]    A service component of an information service refers to a discrete functional software or hardware component in a computing device that operate in conjunction with at least one other service component to provide the information service. Further, service components may be customized to a given type of information services. As examples, different service components may provide different functionalities including load balancing, data anonymization, data aggregation, data transformation (e.g., reformatting or conversions), alarming, threshold detection, pattern recognition (e.g., speech, video, image, etc.), remote control, encryption, authentication, authorization, rating, accounting, billing, routing, enrichment, trending, prediction, reporting, home automation, among others.

	Applicant’s paragraph [0026] clearly shows that the claimed “service component” is a generic, unspecified software or hardware component.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “edge device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0031] An edge device is a type of computing device 130 having resources to host at least one service component of an information service and also function as an access point to a network for providing the information service. The resources in the edge device can be either hardware or software that are configurable based on a command received from an external source (e.g., an orchestrator 140). Example edge devices may include micro data centers, edge routers, provider edge routers, aggregation routers, customer premise equipment (CPE), set-top boxes, cloudlets, fog nodes, wireless access points, wireless base stations, Long Term Evolution (LTE) protocol nodes such as an Evolved Node B, cable modems, DSL modems, optical termination points, reconfigurable optical add-drop multiplexer (ROADM), road side units, onboard computers, connected vehicles, satellite receivers, ground stations, digital subscriber line access multiplexer (DSLAM), switches, cable modem termination system (CMTS), broadband gateways, among others.

	Further, Applicant’s Specification recites the following regarding “computing devices.

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cloud server” is a broad term which is described at a high level and is quite well known, understood, and conventional. The Berkheimer art of García, The Evolution of the Cloud: The Work, Progress and Outlook of Cloud Infrastructure, Masters Thesis, Massachusetts Institute of Technology, 2015, pp. 1-62 recites:

1 Overview of the Cloud

The precise origin of the term cloud computing is not clear, however, it was born through the practice of drawing network systems using clouds diagrams to denote computing, storage and networking systems. Even though the term only became popular around 2008, the theory has been in practice since the first mainframe systems in the 1960s and 1970s with time-sharing computing.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “network” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The network 180 includes any combination of local area networks (LAN), wide area networks (WAN), wired or wireless networks, private networks, or virtual private networks, among other types of networks. The network 180 may communicate data in a control plane as well as a user plane. Data transmitted over the control plane include signal traffic such as control packets between routers in the network 180. Data transmitted over the user plane (also known as the data plane, forwarding plane, carrier plane, or bearer plane) include user traffic through routers to computing devices 130 of the network 180 such as client devices. In one embodiment, the orchestrators 140 receive resource tracking information from computing devices 130 via the control plane, and allocate user plane resources for service components to resources of the computing devices 130.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “intelligent element framework” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0021] An intelligent entity 120 (also referred to herein as "IE") is software, hardware, firmware or a combination thereof that performs tasks using automation functions such as artificial intelligence or machine learning algorithms, e.g., supervised learning, unsupervised learning, or reinforcement learning mechanisms. In some embodiments, an intelligent entity 120 is trained to perform a specific sets of tasks or portions of tasks, e.g., predication or inference, resource management, network control, communication, policy, etc. For example, different intelligent entities 120 are trained using different sets of features. Accordingly, intelligent entities 120 may be customized for different applications of information services. Intelligent entities 120 may generate an output that is sent to another intelligent entity 120 or a target system for an information service. Intelligent entities 120 may exchange data elements having a value, timestamp, and metadata (e.g., to identify a source or destination of a data element). In addition, intelligent entities 120 may discover capabilities of other intelligent entities 120.

Further, Applicant’s specification recites:

[0054] The User Activity IE predicts user activity 820, e.g., using social media information or historical user movement. The User Activity IE may also use a model trained using one or more features to generate predictions of user activity. The model used by the User Activity IE may be different than a model used by the Traffic IE. Generally, intelligent entities 120 may use different models from each other, models trained with different training data, or models trained using different machine learning algorithms. The User Activity IE may predict user activity such as usage levels of computing devices 130, periods of time with relatively greater or less traffic on a network, locations to which users are likely to travel, or aggregate activity from a population of users.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “target system” is a broad term which is described at a high level and includes general purpose computers. Note also that the claimed “target system” is not an operational component of the claimed invention. The claimed invention merely sends the output to the “target system”. There is no disclosure that anything is ever done with that data and there is no teaching of what the structure of the “target system” actually is. It could be a nonfunctional stub circuit or just a hammer, for all anyone knows. It is merely nonfunctional descriptive data. Applicant’s Specification recites:

[0063] The steps of the process as described in FIG. 9 are merely illustrative. For example, the intelligent element framework 110 may deploy management components to additional intelligent entities 120 and repeat the steps 920-940 any number of times to generate outputs based on prediction or inferences by the additional intelligent entities 120. In an embodiment, a third intelligent entity 120 performs prediction or inference to generate a third output simultaneously with generation of the first output or the second output. The intelligent element framework 110 may send the third output to the target systems to provide the information service.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method of claim 1, wherein each of the intelligent entities are trained to perform the prediction or inference for different portions of the task.

	Applicant’s Claim 2 merely teaches the training of machine learning models (i.e., intelligent entities). It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method of claim 1, wherein the chaining configuration is defined by a directed graph of the intelligent element framework, the directed graph including at least a first node corresponding to the first intelligent entity and a second node corresponding to the second intelligent entity.

	Applicant’s Claim 3 merely teaches the making of an unspecified directed graph. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The method of claim 3, wherein the directed graph has a tree structure or a cyclic structure.

	Applicant’s Claim 4 merely teaches the nonfunctional description of a graph that may be cyclic or acyclic. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

performing, by a third intelligent entity, prediction or inference to generate a third output simultaneously with generation of the first output or the second output; and

sending the third output to the one or more target systems according to the chaining configuration to perform the task of the information service

	Applicant’s Claim 5 merely teaches the mere use of an unspecified machine learning algorithm (i.e., an “intelligent entity”) and its output to an unspecified “target system”, which is nonfunctional descriptive data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

sending the first output from the first intelligent entity to more than one of the intelligent entities via the intelligent element framework.

	Applicant’s Claim 6 merely teaches the mere output from one unspecified machine learning algorithm to another. It may even be layers in a neural network. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

sending a response to the first output from the second intelligent entity to the first intelligent entity via the intelligent element framework, the response determined according to the second output.

	Applicant’s Claim 7 merely teaches mere output from one unspecified machine learning algorithm to another. It may even be layers in a neural network. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

receiving, from the second intelligent entity, a request for the first output; and

sending the first output from the first intelligent entity to the second intelligent entity via the intelligent element framework at least responsive to receiving the request.

	Applicant’s Claim 8 merely teaches mere output from one unspecified machine learning algorithm to another. It may even be layers in a neural network. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

sending feedback to the first intelligent entity and the second intelligent entity responsive to determining a quality of the first output and the second output, respectively, the feedback indicating a positive or negative impact.

	Applicant’s Claim 9 merely teaches a single step in the backpropagation algorithm. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. (Original) The method of claim 1, wherein the information service infrastructure includes a plurality of computing devices that are structured in a hierarchy.

	Applicant’s Claim 10 merely teaches a plurality of networked computing devices. The Berkheimer art of García, The Evolution of the Cloud: The Work, Progress and Outlook of Cloud Infrastructure, Masters Thesis, Massachusetts Institute of Technology, 2015, pp. 1-62 recites:

1 Overview of the Cloud

The precise origin of the term cloud computing is not clear, however, it was born through the practice of drawing network systems using clouds diagrams to denote computing, storage and networking systems. Even though the term only became popular around 2008, the theory has been in practice since the first mainframe systems in the 1960s and 1970s with time-sharing computing.

It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 1, wherein the intelligent element framework does not communicate directly with the plurality of sevice components.

	Applicant’s Claim 12 merely teaches something the “intelligent element framework” does NOT do. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The method of claim 1, wherein generating the first output includes detecting a change in activity of the plurality of service components.

	Applicant’s Claim 13 merely teaches the determination of a reallocation of unspecified resources, which may be pure software or data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The method of claim 13, wherein the change in activity is an increase in demand for resources, and wherein the reallocation of resources includes decommissioning one or more of the plurality of service components.

	Applicant’s Claim 14 merely teaches reallocation of unspecified resources, which may be pure software or data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The method of claim 1, wherein generating the first output includes predicting future demand of resources for the plurality of service components.

	Applicant’s Claim 15 merely teaches a label for the output for an unspecified machine learning algorithm. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

determining a channel of a plurality of channels of the intelligent element framework through which the received first output is to be routed from the first intelligent entity to the second intelligent entity.

	Applicant’s Claim 16 merely teaches the determination of a signal frequency. Beyond that calculation, it is nonfunctional descriptive matter. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

17. The method of claim 1, wherein the first intelligent entity or the second intelligent entity performs the prediction or inference using a reinforcement learning mechanism.

	Applicant’s Claim 17 merely teaches the use of a reinforcement learning algorithm to make an inference or prediction. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

registering a third intelligent entity instantiated in the information service infrastructure; and

responsive to the instantiation, sending information describing the third intelligent entity to at least one of the first intelligent entity and the second intelligent entity.


	Applicant’s Claim 18 merely teaches the instantiation of something and the output of data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “19. A non-transitory computer-readable storage medium storing instructions for providing an information service, the instructions when executed by a processor causing the processor to…” Therefore, it is a “non-transitory computer-readable storage medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 19 that recite abstract ideas?

	YES. The following limitations in Claim 19 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:


deploy a plurality of service components in an information service infrastructure to perform a task of the information service, each of the service components representing a discrete functional software or hardware component that performs a portion of the task;

perform prediction or inference to generate a first output by a first intelligent entity of a plurality of intelligent entities by processing an input from at least one of the service components, the intelligent entities instantiated on a cloud server and the information service infrastructure including at least an edge device connected to the cloud server over a network;

send, via an intelligent element framework, the first output to a second intelligent entity of the plurality of intelligent entities according to a chaining configuration of the plurality of intelligent entities;

perform, by the second intelligent entity, prediction or inference to generate a second output by processing at least on the first output; and

send the second output to the cloud server to reallocate resources to the service components.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) An information service infrastructure
	(2) A service component
	(3) An edge device
	(4) A cloud server
	(5) A network
	(6) An intelligent element framework
	(7) A processing
	(8) A target system

	An “information service infrastructure” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0029] A client device, also known as user equipment (UE) or customer premise equipment (CPE), is a type of computing device 130 that is operated by a user and can communicate data via the network 180. The client device is typically installed in a user's premise or carried by the user. The client device may provide information services or present information via a graphical user interface on a display of the client device, in some embodiments. Example client devices include conventional computer systems such as a desktop or laptop computer, a mobile telephone, a smartphone, tablet, or wearable device, among others.

This “information service infrastructure” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “service component” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0058] FIG. 9 is a flow chart illustrating a process 900 for providing information service using intelligent entities 120, according to one embodiment. The intelligent element framework 110 deploys management components 910 (e.g., service components) in an information service19 
infrastructure to perform a task of the information service. Each management component is associated with an intelligent entity 120 configured to perform, using a machine learning algorithm, prediction or inference associated with a portion of the task handled by the management component.

	Applicant seeks to overcome the prior rejections by renaming “management components” as “service components”. However, Applicant’s paragraph [0058] shows that the claimed “service component is merely a subtype of “management component”. Further, Applicant’s paragraph [0026] recites:

[0026]    A service component of an information service refers to a discrete functional software or hardware component in a computing device that operate in conjunction with at least one other service component to provide the information service. Further, service components may be customized to a given type of information services. As examples, different service components may provide different functionalities including load balancing, data anonymization, data aggregation, data transformation (e.g., reformatting or conversions), alarming, threshold detection, pattern recognition (e.g., speech, video, image, etc.), remote control, encryption, authentication, authorization, rating, accounting, billing, routing, enrichment, trending, prediction, reporting, home automation, among others.

	Applicant’s paragraph [0026] clearly shows that the claimed “service component” is a generic, unspecified software or hardware component.
	This “service component” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “edge device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0031] An edge device is a type of computing device 130 having resources to host at least one service component of an information service and also function as an access point to a network for providing the information service. The resources in the edge device can be either hardware or software that are configurable based on a command received from an external source (e.g., an orchestrator 140). Example edge devices may include micro data centers, edge routers, provider edge routers, aggregation routers, customer premise equipment (CPE), set-top boxes, cloudlets, fog nodes, wireless access points, wireless base stations, Long Term Evolution (LTE) protocol nodes such as an Evolved Node B, cable modems, DSL modems, optical termination points, reconfigurable optical add-drop multiplexer (ROADM), road side units, onboard computers, connected vehicles, satellite receivers, ground stations, digital subscriber line access multiplexer (DSLAM), switches, cable modem termination system (CMTS), broadband gateways, among others.

	Further, Applicant’s Specification recites the following regarding “computing devices”.

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

This “edge device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cloud server” is a broad term which is described at a high level and is quite well known, understood, and conventional. The Berkheimer art of García, The Evolution of the Cloud: The Work, Progress and Outlook of Cloud Infrastructure, Masters Thesis, Massachusetts Institute of Technology, 2015, pp. 1-62 recites:

1 Overview of the Cloud

The precise origin of the term cloud computing is not clear, however, it was born through the practice of drawing network systems using clouds diagrams to denote computing, storage and networking systems. Even though the term only became popular around 2008, the theory has been in practice since the first mainframe systems in the 1960s and 1970s with time-sharing computing.

This “cloud server” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “network” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The network 180 includes any combination of local area networks (LAN), wide area networks (WAN), wired or wireless networks, private networks, or virtual private networks, among other types of networks. The network 180 may communicate data in a control plane as well as a user plane. Data transmitted over the control plane include signal traffic such as control packets between routers in the network 180. Data transmitted over the user plane (also known as the data plane, forwarding plane, carrier plane, or bearer plane) include user traffic through routers to computing devices 130 of the network 180 such as client devices. In one embodiment, the orchestrators 140 receive resource tracking information from computing devices 130 via the control plane, and allocate user plane resources for service components to resources of the computing devices 130.

This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “intelligent element framework” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0021] An intelligent entity 120 (also referred to herein as "IE") is software, hardware, firmware or a combination thereof that performs tasks using automation functions such as artificial intelligence or machine learning algorithms, e.g., supervised learning, unsupervised learning, or reinforcement learning mechanisms. In some embodiments, an intelligent entity 120 is trained to perform a specific sets of tasks or portions of tasks, e.g., predication or inference, resource management, network control, communication, policy, etc. For example, different intelligent entities 120 are trained using different sets of features. Accordingly, intelligent entities 120 may be customized for different applications of information services. Intelligent entities 120 may generate an output that is sent to another intelligent entity 120 or a target system for an information service. Intelligent entities 120 may exchange data elements having a value, timestamp, and metadata (e.g., to identify a source or destination of a data element). In addition, intelligent entities 120 may discover capabilities of other intelligent entities 120.

Further, Applicant’s specification recites:

[0054] The User Activity IE predicts user activity 820, e.g., using social media information or historical user movement. The User Activity IE may also use a model trained using one or more features to generate predictions of user activity. The model used by the User Activity IE may be different than a model used by the Traffic IE. Generally, intelligent entities 120 may use different models from each other, models trained with different training data, or models trained using different machine learning algorithms. The User Activity IE may predict user activity such as usage levels of computing devices 130, periods of time with relatively greater or less traffic on a network, locations to which users are likely to travel, or aggregate activity from a population of users.

This “intelligent element framework” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “target system” is a broad term which is described at a high level and includes general purpose computers. Note also that the claimed “target system” is not an operational component of the claimed invention. The claimed invention merely sends the output to the “target system”. There is no disclosure that anything is ever done with that data and there is no teaching of what the structure of the “target system” actually is. It could be a nonfunctional stub circuit or just a hammer, for all anyone knows. It is merely nonfunctional descriptive data. Applicant’s Specification recites:

[0063] The steps of the process as described in FIG. 9 are merely illustrative. For example, the intelligent element framework 110 may deploy management components to additional intelligent entities 120 and repeat the steps 920-940 any number of times to generate outputs based on prediction or inferences by the additional intelligent entities 120. In an embodiment, a third intelligent entity 120 performs prediction or inference to generate a third output simultaneously with generation of the first output or the second output. The intelligent element framework 110 may send the third output to the target systems to provide the information service.

This “target system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) An information service infrastructure
	(2) A service component
	(3) An edge device
	(4) A cloud server
	(5) A network
	(6) An intelligent element framework
	(7) A processing
	(8) A target system

	An “information service infrastructure” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0029] A client device, also known as user equipment (UE) or customer premise equipment (CPE), is a type of computing device 130 that is operated by a user and can communicate data via the network 180. The client device is typically installed in a user's premise or carried by the user. The client device may provide information services or present information via a graphical user interface on a display of the client device, in some embodiments. Example client devices include conventional computer systems such as a desktop or laptop computer, a mobile telephone, a smartphone, tablet, or wearable device, among others.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “service component” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0058] FIG. 9 is a flow chart illustrating a process 900 for providing information service using intelligent entities 120, according to one embodiment. The intelligent element framework 110 deploys management components 910 (e.g., service components) in an information service19 
infrastructure to perform a task of the information service. Each management component is associated with an intelligent entity 120 configured to perform, using a machine learning algorithm, prediction or inference associated with a portion of the task handled by the management component.

	Applicant seeks to overcome the prior rejections by renaming “management components” as “service components”. However, Applicant’s paragraph [0058] shows that the claimed “service component is merely a subtype of “management component”. Further, Applicant’s paragraph [0026] recites:

[0026]    A service component of an information service refers to a discrete functional software or hardware component in a computing device that operate in conjunction with at least one other service component to provide the information service. Further, service components may be customized to a given type of information services. As examples, different service components may provide different functionalities including load balancing, data anonymization, data aggregation, data transformation (e.g., reformatting or conversions), alarming, threshold detection, pattern recognition (e.g., speech, video, image, etc.), remote control, encryption, authentication, authorization, rating, accounting, billing, routing, enrichment, trending, prediction, reporting, home automation, among others.

	Applicant’s paragraph [0026] clearly shows that the claimed “service component” is a generic, unspecified software or hardware component.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “edge device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0031] An edge device is a type of computing device 130 having resources to host at least one service component of an information service and also function as an access point to a network for providing the information service. The resources in the edge device can be either hardware or software that are configurable based on a command received from an external source (e.g., an orchestrator 140). Example edge devices may include micro data centers, edge routers, provider edge routers, aggregation routers, customer premise equipment (CPE), set-top boxes, cloudlets, fog nodes, wireless access points, wireless base stations, Long Term Evolution (LTE) protocol nodes such as an Evolved Node B, cable modems, DSL modems, optical termination points, reconfigurable optical add-drop multiplexer (ROADM), road side units, onboard computers, connected vehicles, satellite receivers, ground stations, digital subscriber line access multiplexer (DSLAM), switches, cable modem termination system (CMTS), broadband gateways, among others.

	Further, Applicant’s Specification recites the following regarding “computing devices.

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cloud server” is a broad term which is described at a high level and is quite well known, understood, and conventional. The Berkheimer art of García, The Evolution of the Cloud: The Work, Progress and Outlook of Cloud Infrastructure, Masters Thesis, Massachusetts Institute of Technology, 2015, pp. 1-62 recites:

1 Overview of the Cloud

The precise origin of the term cloud computing is not clear, however, it was born through the practice of drawing network systems using clouds diagrams to denote computing, storage and networking systems. Even though the term only became popular around 2008, the theory has been in practice since the first mainframe systems in the 1960s and 1970s with time-sharing computing.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “network” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The network 180 includes any combination of local area networks (LAN), wide area networks (WAN), wired or wireless networks, private networks, or virtual private networks, among other types of networks. The network 180 may communicate data in a control plane as well as a user plane. Data transmitted over the control plane include signal traffic such as control packets between routers in the network 180. Data transmitted over the user plane (also known as the data plane, forwarding plane, carrier plane, or bearer plane) include user traffic through routers to computing devices 130 of the network 180 such as client devices. In one embodiment, the orchestrators 140 receive resource tracking information from computing devices 130 via the control plane, and allocate user plane resources for service components to resources of the computing devices 130.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “intelligent element framework” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0021] An intelligent entity 120 (also referred to herein as "IE") is software, hardware, firmware or a combination thereof that performs tasks using automation functions such as artificial intelligence or machine learning algorithms, e.g., supervised learning, unsupervised learning, or reinforcement learning mechanisms. In some embodiments, an intelligent entity 120 is trained to perform a specific sets of tasks or portions of tasks, e.g., predication or inference, resource management, network control, communication, policy, etc. For example, different intelligent entities 120 are trained using different sets of features. Accordingly, intelligent entities 120 may be customized for different applications of information services. Intelligent entities 120 may generate an output that is sent to another intelligent entity 120 or a target system for an information service. Intelligent entities 120 may exchange data elements having a value, timestamp, and metadata (e.g., to identify a source or destination of a data element). In addition, intelligent entities 120 may discover capabilities of other intelligent entities 120.

Further, Applicant’s specification recites:

[0054] The User Activity IE predicts user activity 820, e.g., using social media information or historical user movement. The User Activity IE may also use a model trained using one or more features to generate predictions of user activity. The model used by the User Activity IE may be different than a model used by the Traffic IE. Generally, intelligent entities 120 may use different models from each other, models trained with different training data, or models trained using different machine learning algorithms. The User Activity IE may predict user activity such as usage levels of computing devices 130, periods of time with relatively greater or less traffic on a network, locations to which users are likely to travel, or aggregate activity from a population of users.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “target system” is a broad term which is described at a high level and includes general purpose computers. Note also that the claimed “target system” is not an operational component of the claimed invention. The claimed invention merely sends the output to the “target system”. There is no disclosure that anything is ever done with that data and there is no teaching of what the structure of the “target system” actually is. It could be a nonfunctional stub circuit or just a hammer, for all anyone knows. It is merely nonfunctional descriptive data. Applicant’s Specification recites:

[0063] The steps of the process as described in FIG. 9 are merely illustrative. For example, the intelligent element framework 110 may deploy management components to additional intelligent entities 120 and repeat the steps 920-940 any number of times to generate outputs based on prediction or inferences by the additional intelligent entities 120. In an embodiment, a third intelligent entity 120 performs prediction or inference to generate a third output simultaneously with generation of the first output or the second output. The intelligent element framework 110 may send the third output to the target systems to provide the information service.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “20. A system for providing information service, the system comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 20 that recite abstract ideas?

	YES. The following limitations in Claim 20 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

an intelligent element framework configured to deploy a plurality of service components in an information service infrastructure to perform a task of the information service, each of the service components representing a discrete functional software or hardware component that performs a portion of the task;

a first intelligent entity configured to perform prediction or inference to generate a first output by a first intelligent entity of a plurality of intelligent entities by processing an input from at least one of the service components, the intelligent entities instantiated on a cloud server and the information service infrastructure including at least an edge device connected to the cloud server over a network;

a second intelligent entity coupled to the first intelligent entity via the intelligent element framework, the second intelligent entity configured to:

receive the first output according to a chaining configuration of the plurality of intelligent entities;

perform, by the second intelligent entity, prediction or inference to generate a second output; and

send the second output to the cloud server to reallocate resources to the service components.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) An information service infrastructure
	(2) A processing
	(3) A service component
	(4) An edge device
	(5) A cloud server
	(6) A network
	(7) A receive
	(8) A target system

	An “information service infrastructure” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0029] A client device, also known as user equipment (UE) or customer premise equipment (CPE), is a type of computing device 130 that is operated by a user and can communicate data via the network 180. The client device is typically installed in a user's premise or carried by the user. The client device may provide information services or present information via a graphical user interface on a display of the client device, in some embodiments. Example client devices include conventional computer systems such as a desktop or laptop computer, a mobile telephone, a smartphone, tablet, or wearable device, among others.

This “information service infrastructure” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “service component” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0058] FIG. 9 is a flow chart illustrating a process 900 for providing information service using intelligent entities 120, according to one embodiment. The intelligent element framework 110 deploys management components 910 (e.g., service components) in an information service19 
infrastructure to perform a task of the information service. Each management component is associated with an intelligent entity 120 configured to perform, using a machine learning algorithm, prediction or inference associated with a portion of the task handled by the management component.

	Applicant seeks to overcome the prior rejections by renaming “management components” as “service components”. However, Applicant’s paragraph [0058] shows that the claimed “service component is merely a subtype of “management component”. Further, Applicant’s paragraph [0026] recites:

[0026]    A service component of an information service refers to a discrete functional software or hardware component in a computing device that operate in conjunction with at least one other service component to provide the information service. Further, service components may be customized to a given type of information services. As examples, different service components may provide different functionalities including load balancing, data anonymization, data aggregation, data transformation (e.g., reformatting or conversions), alarming, threshold detection, pattern recognition (e.g., speech, video, image, etc.), remote control, encryption, authentication, authorization, rating, accounting, billing, routing, enrichment, trending, prediction, reporting, home automation, among others.

	Applicant’s paragraph [0026] clearly shows that the claimed “service component” is a generic, unspecified software or hardware component.
	This “service component” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “edge device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0031] An edge device is a type of computing device 130 having resources to host at least one service component of an information service and also function as an access point to a network for providing the information service. The resources in the edge device can be either hardware or software that are configurable based on a command received from an external source (e.g., an orchestrator 140). Example edge devices may include micro data centers, edge routers, provider edge routers, aggregation routers, customer premise equipment (CPE), set-top boxes, cloudlets, fog nodes, wireless access points, wireless base stations, Long Term Evolution (LTE) protocol nodes such as an Evolved Node B, cable modems, DSL modems, optical termination points, reconfigurable optical add-drop multiplexer (ROADM), road side units, onboard computers, connected vehicles, satellite receivers, ground stations, digital subscriber line access multiplexer (DSLAM), switches, cable modem termination system (CMTS), broadband gateways, among others.

	Further, Applicant’s Specification recites the following regarding “computing devices”.

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

This “edge device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cloud server” is a broad term which is described at a high level and is quite well known, understood, and conventional. The Berkheimer art of García, The Evolution of the Cloud: The Work, Progress and Outlook of Cloud Infrastructure, Masters Thesis, Massachusetts Institute of Technology, 2015, pp. 1-62 recites:

1 Overview of the Cloud

The precise origin of the term cloud computing is not clear, however, it was born through the practice of drawing network systems using clouds diagrams to denote computing, storage and networking systems. Even though the term only became popular around 2008, the theory has been in practice since the first mainframe systems in the 1960s and 1970s with time-sharing computing.

This “cloud server” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “network” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The network 180 includes any combination of local area networks (LAN), wide area networks (WAN), wired or wireless networks, private networks, or virtual private networks, among other types of networks. The network 180 may communicate data in a control plane as well as a user plane. Data transmitted over the control plane include signal traffic such as control packets between routers in the network 180. Data transmitted over the user plane (also known as the data plane, forwarding plane, carrier plane, or bearer plane) include user traffic through routers to computing devices 130 of the network 180 such as client devices. In one embodiment, the orchestrators 140 receive resource tracking information from computing devices 130 via the control plane, and allocate user plane resources for service components to resources of the computing devices 130.

This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term that is described at a high level. M.P.E.P. 2106.05(d)(II)(i) recites:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)). Further, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “target system” is a broad term which is described at a high level and includes general purpose computers. Note also that the claimed “target system” is not an operational component of the claimed invention. The claimed invention merely sends the output to the “target system”. There is no disclosure that anything is ever done with that data and there is no teaching of what the structure of the “target system” actually is. It could be a nonfunctional stub circuit or just a hammer, for all anyone knows. It is merely nonfunctional descriptive data. Applicant’s Specification recites:

[0063] The steps of the process as described in FIG. 9 are merely illustrative. For example, the intelligent element framework 110 may deploy management components to additional intelligent entities 120 and repeat the steps 920-940 any number of times to generate outputs based on prediction or inferences by the additional intelligent entities 120. In an embodiment, a third intelligent entity 120 performs prediction or inference to generate a third output simultaneously with generation of the first output or the second output. The intelligent element framework 110 may send the third output to the target systems to provide the information service.

This “target system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) An information service infrastructure
	(2) A processing
	(3) A service component
	(4) An edge device
	(5) A cloud server
	(6) A network
	(7) A receive
	(8) A target system

	An “information service infrastructure” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0029] A client device, also known as user equipment (UE) or customer premise equipment (CPE), is a type of computing device 130 that is operated by a user and can communicate data via the network 180. The client device is typically installed in a user's premise or carried by the user. The client device may provide information services or present information via a graphical user interface on a display of the client device, in some embodiments. Example client devices include conventional computer systems such as a desktop or laptop computer, a mobile telephone, a smartphone, tablet, or wearable device, among others.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “service component” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0058] FIG. 9 is a flow chart illustrating a process 900 for providing information service using intelligent entities 120, according to one embodiment. The intelligent element framework 110 deploys management components 910 (e.g., service components) in an information service19 
infrastructure to perform a task of the information service. Each management component is associated with an intelligent entity 120 configured to perform, using a machine learning algorithm, prediction or inference associated with a portion of the task handled by the management component.

	Applicant seeks to overcome the prior rejections by renaming “management components” as “service components”. However, Applicant’s paragraph [0058] shows that the claimed “service component is merely a subtype of “management component”. Further, Applicant’s paragraph [0026] recites:

[0026]    A service component of an information service refers to a discrete functional software or hardware component in a computing device that operate in conjunction with at least one other service component to provide the information service. Further, service components may be customized to a given type of information services. As examples, different service components may provide different functionalities including load balancing, data anonymization, data aggregation, data transformation (e.g., reformatting or conversions), alarming, threshold detection, pattern recognition (e.g., speech, video, image, etc.), remote control, encryption, authentication, authorization, rating, accounting, billing, routing, enrichment, trending, prediction, reporting, home automation, among others.

	Applicant’s paragraph [0026] clearly shows that the claimed “service component” is a generic, unspecified software or hardware component.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “edge device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0031] An edge device is a type of computing device 130 having resources to host at least one service component of an information service and also function as an access point to a network for providing the information service. The resources in the edge device can be either hardware or software that are configurable based on a command received from an external source (e.g., an orchestrator 140). Example edge devices may include micro data centers, edge routers, provider edge routers, aggregation routers, customer premise equipment (CPE), set-top boxes, cloudlets, fog nodes, wireless access points, wireless base stations, Long Term Evolution (LTE) protocol nodes such as an Evolved Node B, cable modems, DSL modems, optical termination points, reconfigurable optical add-drop multiplexer (ROADM), road side units, onboard computers, connected vehicles, satellite receivers, ground stations, digital subscriber line access multiplexer (DSLAM), switches, cable modem termination system (CMTS), broadband gateways, among others.

	Further, Applicant’s Specification recites the following regarding “computing devices.

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cloud server” is a broad term which is described at a high level and is quite well known, understood, and conventional. The Berkheimer art of García, The Evolution of the Cloud: The Work, Progress and Outlook of Cloud Infrastructure, Masters Thesis, Massachusetts Institute of Technology, 2015, pp. 1-62 recites:

1 Overview of the Cloud

The precise origin of the term cloud computing is not clear, however, it was born through the practice of drawing network systems using clouds diagrams to denote computing, storage and networking systems. Even though the term only became popular around 2008, the theory has been in practice since the first mainframe systems in the 1960s and 1970s with time-sharing computing.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “network” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The network 180 includes any combination of local area networks (LAN), wide area networks (WAN), wired or wireless networks, private networks, or virtual private networks, among other types of networks. The network 180 may communicate data in a control plane as well as a user plane. Data transmitted over the control plane include signal traffic such as control packets between routers in the network 180. Data transmitted over the user plane (also known as the data plane, forwarding plane, carrier plane, or bearer plane) include user traffic through routers to computing devices 130 of the network 180 such as client devices. In one embodiment, the orchestrators 140 receive resource tracking information from computing devices 130 via the control plane, and allocate user plane resources for service components to resources of the computing devices 130.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term that is described at a high level. M.P.E.P. 2106.05(d)(II)(i) recites:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)). Further, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “target system” is a broad term which is described at a high level and includes general purpose computers. Note also that the claimed “target system” is not an operational component of the claimed invention. The claimed invention merely sends the output to the “target system”. There is no disclosure that anything is ever done with that data and there is no teaching of what the structure of the “target system” actually is. It could be a nonfunctional stub circuit or just a hammer, for all anyone knows. It is merely nonfunctional descriptive data. Applicant’s Specification recites:

[0063] The steps of the process as described in FIG. 9 are merely illustrative. For example, the intelligent element framework 110 may deploy management components to additional intelligent entities 120 and repeat the steps 920-940 any number of times to generate outputs based on prediction or inferences by the additional intelligent entities 120. In an embodiment, a third intelligent entity 120 performs prediction or inference to generate a third output simultaneously with generation of the first output or the second output. The intelligent element framework 110 may send the third output to the target systems to provide the information service.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 21
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “21. A method for providing an information service, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 21 that recite abstract ideas?

	YES. The following limitations in Claim 21 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

deploying a plurality of service components in an information service infrastructure to perform a task of the information service, each of the service components representing a discrete functional software or hardware component that performs a portion of the task;

performing prediction or inference to generate a first output by a first intelligent entity of a plurality of intelligent entities by processing an input from at least one of the service components, the intelligent entities instantiated on a cloud server;

determining a channel of a plurality of channels of the intelligent element framework through which the received first output is to be routed from the first intelligent entity to a second intelligent entity of the plurality of intelligent entities;

sending, via an intelligent element framework, the first output to the second intelligent entity of the plurality of intelligent entities via the channel according to a chaining configuration of the plurality of intelligent entities;

performing, by the second intelligent entity, prediction or inference to generate a second output by processing at least on the first output; and

sending the second output to the cloud server to reallocate resources to the service components.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) An information service infrastructure
	(2) A service component
	(3) An edge device
	(4) A cloud server
	(5) A network
	(6) An intelligent element framework
	(7) A processing
	(8) A target system

	An “information service infrastructure” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0029] A client device, also known as user equipment (UE) or customer premise equipment (CPE), is a type of computing device 130 that is operated by a user and can communicate data via the network 180. The client device is typically installed in a user's premise or carried by the user. The client device may provide information services or present information via a graphical user interface on a display of the client device, in some embodiments. Example client devices include conventional computer systems such as a desktop or laptop computer, a mobile telephone, a smartphone, tablet, or wearable device, among others.

This “information service infrastructure” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “service component” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0058] FIG. 9 is a flow chart illustrating a process 900 for providing information service using intelligent entities 120, according to one embodiment. The intelligent element framework 110 deploys management components 910 (e.g., service components) in an information service19 
infrastructure to perform a task of the information service. Each management component is associated with an intelligent entity 120 configured to perform, using a machine learning algorithm, prediction or inference associated with a portion of the task handled by the management component.

	Applicant seeks to overcome the prior rejections by renaming “management components” as “service components”. However, Applicant’s paragraph [0058] shows that the claimed “service component is merely a subtype of “management component”. Further, Applicant’s paragraph [0026] recites:

[0026]    A service component of an information service refers to a discrete functional software or hardware component in a computing device that operate in conjunction with at least one other service component to provide the information service. Further, service components may be customized to a given type of information services. As examples, different service components may provide different functionalities including load balancing, data anonymization, data aggregation, data transformation (e.g., reformatting or conversions), alarming, threshold detection, pattern recognition (e.g., speech, video, image, etc.), remote control, encryption, authentication, authorization, rating, accounting, billing, routing, enrichment, trending, prediction, reporting, home automation, among others.

	Applicant’s paragraph [0026] clearly shows that the claimed “service component” is a generic, unspecified software or hardware component.
	This “service component” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “edge device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0031] An edge device is a type of computing device 130 having resources to host at least one service component of an information service and also function as an access point to a network for providing the information service. The resources in the edge device can be either hardware or software that are configurable based on a command received from an external source (e.g., an orchestrator 140). Example edge devices may include micro data centers, edge routers, provider edge routers, aggregation routers, customer premise equipment (CPE), set-top boxes, cloudlets, fog nodes, wireless access points, wireless base stations, Long Term Evolution (LTE) protocol nodes such as an Evolved Node B, cable modems, DSL modems, optical termination points, reconfigurable optical add-drop multiplexer (ROADM), road side units, onboard computers, connected vehicles, satellite receivers, ground stations, digital subscriber line access multiplexer (DSLAM), switches, cable modem termination system (CMTS), broadband gateways, among others.

	Further, Applicant’s Specification recites the following regarding “computing devices.

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

This “edge device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cloud server” is a broad term which is described at a high level and is quite well known, understood, and conventional. The Berkheimer art of García, The Evolution of the Cloud: The Work, Progress and Outlook of Cloud Infrastructure, Masters Thesis, Massachusetts Institute of Technology, 2015, pp. 1-62 recites:

1 Overview of the Cloud

The precise origin of the term cloud computing is not clear, however, it was born through the practice of drawing network systems using clouds diagrams to denote computing, storage and networking systems. Even though the term only became popular around 2008, the theory has been in practice since the first mainframe systems in the 1960s and 1970s with time-sharing computing.

This “cloud server” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “network” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The network 180 includes any combination of local area networks (LAN), wide area networks (WAN), wired or wireless networks, private networks, or virtual private networks, among other types of networks. The network 180 may communicate data in a control plane as well as a user plane. Data transmitted over the control plane include signal traffic such as control packets between routers in the network 180. Data transmitted over the user plane (also known as the data plane, forwarding plane, carrier plane, or bearer plane) include user traffic through routers to computing devices 130 of the network 180 such as client devices. In one embodiment, the orchestrators 140 receive resource tracking information from computing devices 130 via the control plane, and allocate user plane resources for service components to resources of the computing devices 130.

This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “intelligent element framework” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0021] An intelligent entity 120 (also referred to herein as "IE") is software, hardware, firmware or a combination thereof that performs tasks using automation functions such as artificial intelligence or machine learning algorithms, e.g., supervised learning, unsupervised learning, or reinforcement learning mechanisms. In some embodiments, an intelligent entity 120 is trained to perform a specific sets of tasks or portions of tasks, e.g., predication or inference, resource management, network control, communication, policy, etc. For example, different intelligent entities 120 are trained using different sets of features. Accordingly, intelligent entities 120 may be customized for different applications of information services. Intelligent entities 120 may generate an output that is sent to another intelligent entity 120 or a target system for an information service. Intelligent entities 120 may exchange data elements having a value, timestamp, and metadata (e.g., to identify a source or destination of a data element). In addition, intelligent entities 120 may discover capabilities of other intelligent entities 120.

Further, Applicant’s specification recites:

[0054] The User Activity IE predicts user activity 820, e.g., using social media information or historical user movement. The User Activity IE may also use a model trained using one or more features to generate predictions of user activity. The model used by the User Activity IE may be different than a model used by the Traffic IE. Generally, intelligent entities 120 may use different models from each other, models trained with different training data, or models trained using different machine learning algorithms. The User Activity IE may predict user activity such as usage levels of computing devices 130, periods of time with relatively greater or less traffic on a network, locations to which users are likely to travel, or aggregate activity from a population of users.

This “intelligent element framework” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “target system” is a broad term which is described at a high level and includes general purpose computers. Note also that the claimed “target system” is not an operational component of the claimed invention. The claimed invention merely sends the output to the “target system”. There is no disclosure that anything is ever done with that data and there is no teaching of what the structure of the “target system” actually is. It could be a nonfunctional stub circuit or just a hammer, for all anyone knows. It is merely nonfunctional descriptive data. Applicant’s Specification recites:

[0063] The steps of the process as described in FIG. 9 are merely illustrative. For example, the intelligent element framework 110 may deploy management components to additional intelligent entities 120 and repeat the steps 920-940 any number of times to generate outputs based on prediction or inferences by the additional intelligent entities 120. In an embodiment, a third intelligent entity 120 performs prediction or inference to generate a third output simultaneously with generation of the first output or the second output. The intelligent element framework 110 may send the third output to the target systems to provide the information service.

This “target system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) An information service infrastructure
	(2) A service component
	(3) An edge device
	(4) A cloud server
	(5) A network
	(6) An intelligent element framework
	(7) A processing
	(8) A target system

	An “information service infrastructure” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0029] A client device, also known as user equipment (UE) or customer premise equipment (CPE), is a type of computing device 130 that is operated by a user and can communicate data via the network 180. The client device is typically installed in a user's premise or carried by the user. The client device may provide information services or present information via a graphical user interface on a display of the client device, in some embodiments. Example client devices include conventional computer systems such as a desktop or laptop computer, a mobile telephone, a smartphone, tablet, or wearable device, among others.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “service component” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0058] FIG. 9 is a flow chart illustrating a process 900 for providing information service using intelligent entities 120, according to one embodiment. The intelligent element framework 110 deploys management components 910 (e.g., service components) in an information service19 
infrastructure to perform a task of the information service. Each management component is associated with an intelligent entity 120 configured to perform, using a machine learning algorithm, prediction or inference associated with a portion of the task handled by the management component.

	Applicant seeks to overcome the prior rejections by renaming “management components” as “service components”. However, Applicant’s paragraph [0058] shows that the claimed “service component is merely a subtype of “management component”. Further, Applicant’s paragraph [0026] recites:

[0026]    A service component of an information service refers to a discrete functional software or hardware component in a computing device that operate in conjunction with at least one other service component to provide the information service. Further, service components may be customized to a given type of information services. As examples, different service components may provide different functionalities including load balancing, data anonymization, data aggregation, data transformation (e.g., reformatting or conversions), alarming, threshold detection, pattern recognition (e.g., speech, video, image, etc.), remote control, encryption, authentication, authorization, rating, accounting, billing, routing, enrichment, trending, prediction, reporting, home automation, among others.

	Applicant’s paragraph [0026] clearly shows that the claimed “service component” is a generic, unspecified software or hardware component.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “edge device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0031] An edge device is a type of computing device 130 having resources to host at least one service component of an information service and also function as an access point to a network for providing the information service. The resources in the edge device can be either hardware or software that are configurable based on a command received from an external source (e.g., an orchestrator 140). Example edge devices may include micro data centers, edge routers, provider edge routers, aggregation routers, customer premise equipment (CPE), set-top boxes, cloudlets, fog nodes, wireless access points, wireless base stations, Long Term Evolution (LTE) protocol nodes such as an Evolved Node B, cable modems, DSL modems, optical termination points, reconfigurable optical add-drop multiplexer (ROADM), road side units, onboard computers, connected vehicles, satellite receivers, ground stations, digital subscriber line access multiplexer (DSLAM), switches, cable modem termination system (CMTS), broadband gateways, among others.

	Further, Applicant’s Specification recites the following regarding “computing devices.

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cloud server” is a broad term which is described at a high level and is quite well known, understood, and conventional. The Berkheimer art of García, The Evolution of the Cloud: The Work, Progress and Outlook of Cloud Infrastructure, Masters Thesis, Massachusetts Institute of Technology, 2015, pp. 1-62 recites:

1 Overview of the Cloud

The precise origin of the term cloud computing is not clear, however, it was born through the practice of drawing network systems using clouds diagrams to denote computing, storage and networking systems. Even though the term only became popular around 2008, the theory has been in practice since the first mainframe systems in the 1960s and 1970s with time-sharing computing.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “network” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The network 180 includes any combination of local area networks (LAN), wide area networks (WAN), wired or wireless networks, private networks, or virtual private networks, among other types of networks. The network 180 may communicate data in a control plane as well as a user plane. Data transmitted over the control plane include signal traffic such as control packets between routers in the network 180. Data transmitted over the user plane (also known as the data plane, forwarding plane, carrier plane, or bearer plane) include user traffic through routers to computing devices 130 of the network 180 such as client devices. In one embodiment, the orchestrators 140 receive resource tracking information from computing devices 130 via the control plane, and allocate user plane resources for service components to resources of the computing devices 130.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “intelligent element framework” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0021] An intelligent entity 120 (also referred to herein as "IE") is software, hardware, firmware or a combination thereof that performs tasks using automation functions such as artificial intelligence or machine learning algorithms, e.g., supervised learning, unsupervised learning, or reinforcement learning mechanisms. In some embodiments, an intelligent entity 120 is trained to perform a specific sets of tasks or portions of tasks, e.g., predication or inference, resource management, network control, communication, policy, etc. For example, different intelligent entities 120 are trained using different sets of features. Accordingly, intelligent entities 120 may be customized for different applications of information services. Intelligent entities 120 may generate an output that is sent to another intelligent entity 120 or a target system for an information service. Intelligent entities 120 may exchange data elements having a value, timestamp, and metadata (e.g., to identify a source or destination of a data element). In addition, intelligent entities 120 may discover capabilities of other intelligent entities 120.

Further, Applicant’s specification recites:

[0054] The User Activity IE predicts user activity 820, e.g., using social media information or historical user movement. The User Activity IE may also use a model trained using one or more features to generate predictions of user activity. The model used by the User Activity IE may be different than a model used by the Traffic IE. Generally, intelligent entities 120 may use different models from each other, models trained with different training data, or models trained using different machine learning algorithms. The User Activity IE may predict user activity such as usage levels of computing devices 130, periods of time with relatively greater or less traffic on a network, locations to which users are likely to travel, or aggregate activity from a population of users.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0046] FIG. 7 is a block diagram of a computing device 130, according to one embodiment. The computing device 130 includes, among others, a storage medium 700, one or more processors 702, one or more network interfaces 704, a storage controller 706, one or more hardware components 708, and a bus 710 connecting these components. Hardware components 708 may include, for example, sensors, antennas, GPUs, display devices, I/O interfaces, etc. The one or more processors 702 execute instructions stored in the storage medium 700. The one or more network interfaces 704 are configured to communicatively connect the computing device 130 over the network 180 to external systems 170, computing devices 130, orchestrators 140, or other components.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “target system” is a broad term which is described at a high level and includes general purpose computers. Note also that the claimed “target system” is not an operational component of the claimed invention. The claimed invention merely sends the output to the “target system”. There is no disclosure that anything is ever done with that data and there is no teaching of what the structure of the “target system” actually is. It could be a nonfunctional stub circuit or just a hammer, for all anyone knows. It is merely nonfunctional descriptive data. Applicant’s Specification recites:

[0063] The steps of the process as described in FIG. 9 are merely illustrative. For example, the intelligent element framework 110 may deploy management components to additional intelligent entities 120 and repeat the steps 920-940 any number of times to generate outputs based on prediction or inferences by the additional intelligent entities 120. In an embodiment, a third intelligent entity 120 performs prediction or inference to generate a third output simultaneously with generation of the first output or the second output. The intelligent element framework 110 may send the third output to the target systems to provide the information service.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 18 APR 2022 have been fully considered but they are not persuasive. Specifically:

Argument 1
Response to Rejections under 35 U.S.C. § 112

In the Office Action, claims 1, 5 and 19-21 were rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. Specifically, it is stated in the Office Action that the terms “target system” and “management component” are unspecified. Applicant respectfully disagrees. However, the term “target system” is deleted from the claims, and term “management components” is replaced with “service components” along with addition of language that clarifies this term. Hence, withdrawal of the rejection is respectfully requested.

	The 35 U.S.C. § 112 rejections are WITHDRAWN.

Argument 2
As presented, the claims recite a process for providing information service by chaining intelligent entities to reallocate resources to service components in a cloud server. A specific intelligent entity may be suitable for performing a certain type of tasks but not another. Specification, paragraph [0023]. Hence, intelligent entities of certain types may be chained to improve their performance. Specification, paragraph [0024].

The claims of the present application recite a particular, unconventional way to chain a plurality of intelligent entities using a chaining configuration, and using the output from the chained intelligent entities to reallocate resources to service components of a cloud sever. Specifically,

- deploy plurality of service components in an information service infrastructure to perform a task of the information service;

- perform prediction or inference to generate a first output by a first intelligent entity of a plurality of intelligent entities by processing an input from at least one of the service components;

- send, via an intelligent element framework, the first output to a second intelligent entity of the plurality of intelligent entities according to a chaining configuration of the plurality of intelligent entities;


- perform, by the second intelligent entity, prediction or inference to generate a second output by processing at least on the first output; and

- send the second output to the cloud server to reallocate resources to the service components

In this way, the resources allocated to the cloud server may be reallocated in a more efficient manner to account for outages on a network component or take appropriate actions. Specification at paragraph [0043].

The rejection that the claimed invention is directed to a judicial exception is improper, and the claims should be found patent-eligible under the 2019 Guidance. The claims are directed to a technical improvement in automated recommender systems, for which there is no pre-computer analog. Moreover, the claims should be found patent-eligible under step 2A since they do not recite any judicial exception under Prong One, and even if so, the claims integrate the proposed abstract idea into a practical application under Prong Two.

	Note that Applicant’s argued “…to reallocate resources to the service components” is nonfunctional descriptive matter that merely describes a future possible use for data that is merely entered into a computer. With that in mind, Applicant’s claims do not recite any practical application of the claimed abstract ideas.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
Claims Do Not Recite Any Judicial Exception (Step 2A, Prong One)

AS an initial matter, the claims of the present application do not recite a judicial exception that falls within any of the enumerated groupings of abstract ideas under Prong One of the 2019 Guidance. The claims do not recite any method of organizing human activity, nor a mental process that can be performed in the human mind. With respect to the Office Action’s characterization of the claims as a “mathematical manipulation,” such a characterization of the claims is inaccurate, since the claims do not actually recite any mathematical formulas or relationships in conjunction with the claimed process.

The recently published “Subject Matter Eligibility Examples: Abstract Ideas” (“2019 Examples”) provides guidance as to when a claim should be found to recite a judicial exception, specifically a mathematical concept or formula. As discussed in conjunction with Example 38 (directed to simulating an analog audio mixer) and Example 39 (directed to training a neural network for facial detection), the USPTO clarified that “[w]hile some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims,” and “the claims [do] not recite a mental process because the steps are not practically performed in the human mind. 2019 Examples, pp. 7, 9. Thus, these Examples represent the proposition that even if some of the limitations of the claims are based on mathematical concepts, the claims do not recite a judicial exception if the claims do not recite the mathematical formula itself. In contrast, in Example 41, a claim directed to cryptographic communications was found to recite a judicial exception because it explicitly recited the equation of “Ca=Ma‘ (mod n)’ that was used to encode each of the message block word signals Ma.

Such is the case here. Although certain limitations may be based on mathematical concepts, the claims do not recite any mathematical concepts or calculations, or purport to claim a bare mathematical formula in isolation. Rather, they recite a specific technological process for deploying service components in an information service infrastructure, chaining intelligent entities according to a chaining configuration, and reallocating resources based on the output from the intelligent entities.

Thus, the claims do not recite any one or the enumerated judicial exceptions under Prong One of step 2A, and should be found patent-eligible.

	Applicant’s claimed “intelligent entities” may be pure software of unspecified design and application. Cascading such structures adds nothing to apply the abstract idea to a practical application. Paragraph [0021] of Applicant’s Specification recites:

[0021]    An intelligent entity 120 (also referred to herein as "IE") is software, hardware, firmware or a combination thereof that performs tasks using automation functions such as artificial intelligence or machine learning algorithms, e.g., supervised learning, unsupervised learning, or reinforcement learning mechanisms. In some embodiments, an intelligent entity 120 is trained to perform a specific sets of tasks or portions of tasks, e.g., predication or inference, resource management, network control, communication, policy, etc. For example, different intelligent entities 120 are trained using different sets of features. Accordingly, intelligent entities 120 may be customized for different applications of information services. Intelligent entities 120 may generate an output that is sent to another intelligent entity 120 or a target system for an information service. Intelligent entities 120 may exchange data elements having a value, timestamp, and metadata (e.g., to identify a source or destination of a data element). In addition, intelligent entities 120 may discover capabilities of other intelligent entities 120.

	Note that the claimed “intelligent entities” may be trained using “supervised learning, unsupervised learning, or reinforcement learning…” These processes are mathematical in nature. Reinforcement learning is a Markov decision process in nature. Unsupervised learning entails forming clusters for labelling in a multidimensional mathematical space. Supervised learning entails defining mathematical decision thresholds in a multidimensional mathematical space. Cascading operations that are mathematical by their nature adds nothing to apply the abstract idea to a practical application.
	Regarding the claimed “service components”, Applicant’s application recites the following:

[0025] Computing devices 130 of the system 100 provide information services to other computing devices by deploying and executing service components or tasks. Computing devices 130 may include one or more of a cloud server, telecommunication server, client device,6 gateway, edge device, or other types of telecommunication devices. 

	Note that the claimed “service components” are “executables” of unspecified construction and unspecified practical application.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
Claims Integrate Proposed Abstract Idea into Practical Application (Step 2B, Prong Two)

Even if the claims recite a judicial exception, the claims should be found eligible under Prong Two of step 2A, because the claims integrate the exception into a practical application that imposes a meaningful limit on the proposed abstract idea.

As discussed above, the claims recite an inventive way to address these technical problems for providing an information service. Specifically, the claimed method overcomes problems in conventional systems that are not suitable to perform tasks in various type of environment. This is achieved by chaining the intelligent entities according to a chaining configuration, and allocating the resources based on the output of the intelligent entities. These elements impose a meaningful limit on the proposed abstract idea and reflect a technical improvement to provide an information service.

Thus, even if the claims were to recite a judicial exception, they integrate the judicial exception into a practical application under Prong Two of step 2A, and should be found patent- eligible.

Applicants respectfully request the rejections be withdrawn.

	Applicant’s claimed “intelligent entities” may be pure software of unspecified design and application. Cascading such structures adds nothing to apply the abstract idea to a practical application. Paragraph [0021] of Applicant’s Specification recites:

[0021]    An intelligent entity 120 (also referred to herein as "IE") is software, hardware, firmware or a combination thereof that performs tasks using automation functions such as artificial intelligence or machine learning algorithms, e.g., supervised learning, unsupervised learning, or reinforcement learning mechanisms. In some embodiments, an intelligent entity 120 is trained to perform a specific sets of tasks or portions of tasks, e.g., predication or inference, resource management, network control, communication, policy, etc. For example, different intelligent entities 120 are trained using different sets of features. Accordingly, intelligent entities 120 may be customized for different applications of information services. Intelligent entities 120 may generate an output that is sent to another intelligent entity 120 or a target system for an information service. Intelligent entities 120 may exchange data elements having a value, timestamp, and metadata (e.g., to identify a source or destination of a data element). In addition, intelligent entities 120 may discover capabilities of other intelligent entities 120.

	Note that the claimed “intelligent entities” may be trained using “supervised learning, unsupervised learning, or reinforcement learning…” These processes are mathematical in nature. Reinforcement learning is a Markov decision process in nature. Unsupervised learning entails forming clusters for labelling in a multidimensional mathematical space. Supervised learning entails defining mathematical decision thresholds in a multidimensional mathematical space. Cascading operations that are mathematical by their nature adds nothing to apply the abstract idea to a practical application.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
03 AUG 2022